Citation Nr: 1421240	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include on the basis of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Christopher N. Godios, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 2, 1956 to January 28, 1957.  He also had a period of active duty for training (ACDUTRA) from April 14, 1956 to November 1, 1956.  He died in December 2002.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010  decision in which the RO denied entitlement to DIC benefits, to include service connection for cause of the Veteran's death.  In August 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In April 2012, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

During the At the Board hearing, the appellant's representative submitted additional evidence directly to the Board along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

The Board observes that the issue on appeal was originally denied in an April 2009 rating decision.  However, the appellant submitted additional evidence in May 2009 and February 2010 pertaining to the Veteran's service.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As the appellant submitted new and material evidence relevant to her claim within one year of the April 2009 determination, the Board finds that the April 2009 rating decision did not become final and, thus, the Board shall consider this claim on a de novo basis.    

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not include any documents. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.   The Veteran served on active duty from November 2, 1956, to January 28, 1957, less than 90 days of continuous active duty.  

3.  The Veteran's death certificate lists his cause of death as amyotrophic lateral sclerosis (ALS); at the time of the Veteran's death, service connection was not in effect for any disability.  

3.  As service connection was not in effect for any disability at the time of his death, the Veteran was not continuously rated as totally disabling for at least 5 years after his separation from active service, nor was he rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death; his was also not a prisoner of war (POW) and rated as totally disabled for one year immediately preceding death. 

4.  ALS first manifested many years following the Veteran's separation from service, and there is no persuasive evidence of a medical relationship, or nexus, between the cause of his death and either active service, ACDUTRA or service-connected disability, nor may it be presumed to be related to active service.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits, to include on the basis of service connection for the cause of Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1113, 1131, 1310, 1318, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.318 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R.  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2008 pre-rating letter, the RO explained to the appellant what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  As the Veteran was not service connected for any disabilities, information was not necessary on the evidence needed to substantiate a DIC claim based on a previously service-connected condition.  In a subsequent notice sent in October 2011, the appellant was informed of the information necessary to establish DIC benefits based on active duty for training or inactive duty for training.  After issuance of the this letter, and opportunity for the appellant to respond, the January 2012 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the appellant has not been provided specific notice regarding VA's assignment of disability ratings and effective dates.  However, the absence of such notice is not shown to prejudice the appellant.  Because the Board herein denies the claim, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Dingess/Hartman.  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .  For DIC claims under 38 U.S.C.A. § 5103A(a), VA is required to provide assistance if a reasonable possibility exists that such assistance would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The record reflects that VA has made all reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran's STRs are unavailable presumably due to destruction during a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51   (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In December 2008, the NPRC informed the RO that the Veteran's STRs could not be reconstructed.  The Board is unaware of any potential custodians of records who may have alternate sources of information regarding STRs.  In January and February 2009, the RO requested that the appellant provide additional information concerning the Veteran's service.  While she did submit NA Form 13075, no further information was provided that would assist the NPRC in obtaining any additional records.  

Notably, the Veteran's death certificate reflects that he died in December 2002 due to ALS.  There is no argument of record, or medical records suggesting, that the Veteran's ALS manifested in service.  Rather, the appellant has primarily asserted that service connection should be awarded under the presumptive regulations for ALS under 38 C.F.R. § 3.318.  As such, the unavailability of STRs does not appear to result in any prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Additionally, as this claim basically stems from whether the Veteran had the prerequisite continuous 90 days of service for presumptive service connection and the Veteran's death certificate clearly lists the cause of death as ALS with no other contributing disabilities, any post service treatment records would not be relevant.  Moreover, there are no outstanding requests to obtain any private medical records which the appellant has both identified and authorized VA to obtain on her behalf.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

Further, there is no evidence that the Veteran's ALS had its onset in service and there is no competent evidence suggesting a direct link between the Veteran's ALS and his service.  Further, there is no medical evidence of record showing a link between any other disability to service or the cause of death.  Rather, again, the primary issue in this case is whether the Veteran met the requirements for presumptive service connection of ALS.  Thus, the Board finds there is no basis to obtain VA medical opinion.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Essentially, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are arguably not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the appellant's April 2012 Board hearing, the Board notes that the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's active service and why the appellant believed he had the requisite 90 days of continuous active duty.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied.   The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant is seeking DIC benefits, to include on the basis of service connection for the cause of the Veteran's death.  Specifically, she avers that as the cause of the Veteran's death was ALS, which is presumed due to have incurred in service for Veteran's who had continuous 90 days of active service, service connection for cause of death is warranted.  

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits. 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the Veteran had active, continuous service of 90 days or more.  However, the presumption of service connection for ALS does not apply if there is affirmative evidence that ALS was not incurred during or aggravated by such service, or affirmative evidence that ALS was caused by the Veteran's own willful misconduct.  38 C.F.R. § 3.318  (2013). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Moreover, pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service- connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22 .

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A.  § 1318  and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b) ;38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence in light of the governing legal authority, the Board finds that the claim for DIC benefits, to include on the basis of service connection for cause of the Veteran's death, must be denied.

In this case, the Veteran's death certificate reflects that he died in December 2002 from ALS.  At the time of his death, service connection was not in effect for any disabilities.  

Initially, the Board observes that as service connection was not in effect for any disability, the Veteran was not rated as totally disabling for 10 or more years immediately preceding death, nor was the Veteran continuously rated as totally disabling for at least 5 years after his separation from active service.  Also, he was not a POW and rated as totally disabling at least one year prior to his death.  As such, DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not warranted.  

Moreover, the appellant has not asserted and the evidence does not show that the cause of the Veteran's death was from a disability that was incurred in or aggravated during active service or ACDUTRA or is otherwise directly related to service as the Veteran was not diagnosed with ALS until many years after service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Rather, the primary issue in this case is whether the Veteran had the requisite 90 days of continuous active duty service in order for the presumptive provisions pertaining to ALS to apply.  Unfortunately, the evidence of record shows that the Veteran had only approximately 87 or 88 days of active service.  In this regard, the Veteran's DD 214 clearly documents that the Veteran was only on active duty from November 2, 1956 to January 28, 1957.  Moreover, in July 2010, the National Personnel Records Center (NPRC) again verified that this period was the only period of active service for the Veteran.  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, as the Board must rely on a service department document or verification to verify service, it is unable to find that the Veteran had any additional days of active service.  Further, while the appellant has asserted that travel time or accrued leave should count towards the 90 day period; unfortunately, only the Veteran's actual days of active service count toward the 90 day period.  

The appellant has claimed that the Veteran had additional active duty service following this period with the United States Marine Corp for approximately 8 or 9 years and even served in Vietnam.  However, there is simply no competent evidence to support this contention.  Although the Veteran's service records were destroyed in a fire, the only DD 214 for the Veteran clearly documents service from November 2, 1956 to January 1957.  Importantly, this record does not show any prior active service.  

In support of this contention, the appellant also submitted statements from the Veteran's children also asserting that the Veteran served in the Marine Corp for many years, including service in Vietnam.  While the Board appreciates the appellant's as well as her children's belief of such service, again, the Board must rely on official service department documentation to verify service.  See Duro, cited above.  Significantly, the appellant and her children are not competent to report on the Veteran's active service as none of them have firsthand knowledge of such service since they did not know the Veteran at that time.  

The Board also recognizes that the appellant has submitted a Certification of Military Service showing that the Veteran was a member of the Unites States Marine Corp Reserve from April 14, 1956 to November 1, 1956.  However, this certificate states that there was no active service during this period other than for training purposes.  As such, this service does not constitute active service for the purposes of establishing 90 days of active service.  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

While the Board sympathizes with the appellant and understands her contentions, for all the foregoing reasons, the Board finds that the claim for DIC benefits, to include on the basis of service connection for the cause of the Veteran's death, must be denied.  The Board observes that it is bound by the law in such matters and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  The authority to award equitable relief under Section 503(a) is solely within  the discretion of the VA Secretary.  McCay v. Brown, 9 Vet. App. 183, 189   (1996); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).

In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

The claim for  DIC benefits, to include on the basis of service connection for the cause of the Veteran's death, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


